 PLUMBERS, LOCAL 195United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry ofthe United States and Canada, AFL-CIO, Local195 and Gulf Oil Corporation and Naylor In-dustries, Inc. Case 23-CD-428November 26, 1982DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Gulf Oil Corporation, hereincalled Gulf, alleging that United Association ofJourneymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States andCanada, AFL-CIO, Local 195, herein called Pipe-fitters, had violated Section 8(bX4XD) of the Actby engaging in certain proscribed activities with anobject of forcing or requiring Gulf to assign certainwork to employees represented by Pipefittersrather than to employees of Naylor Industries, Inc.,herein called Naylor, and S.I.P. Engineering, Inc.Pursuant to notice, a hearing was held beforeHearing Officer Arthur Safos on August 24, 1982,in Houston, Texas. All parties appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereaf-ter, Pipefitters and Gulf filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that theyare free from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERSThe parties stipulated, and we find, that Gulf is aPennsylvania corporation which maintains its prin-cipal office and place of business in Pittsburgh,Pennsylvania; various offices throughout theUnited States of America, including Houston,Texas; and a refinery in Port Arthur, Texas, whereit is engaged in the business of refining and pro-cessing crude oil into various petroleum distillateproducts, including gasoline. During the 12 monthspreceding the hearing, Gulf received gross rev-enues in excess of $1 million at its refinery oper-ations in Port Arthur, Texas, and in connection265 NLRB No. 67therewith purchased goods and materials valued inexcess of $50,000 which originated from points andplaces located outside the State of Texas and wereshipped directly to its Port Arthur, Texas, refinery.The parties stipulated, and we find, that S.I.P.Engineering, Inc., is a Delaware corporation withits principal office and place of business in Hous-ton, Texas, where it is engaged in the building con-struction and engineering business as a general con-tractor. It is acting as general contractor for Gulfat Gulfs Port Arthur, Texas, refinery under var-ious contracts valued in excess of $5 million.During the 12 months preceding the hearing, itpurchased goods and materials valued in excess of$50,000 which were shipped directly to its PortArthur, Texas, jobsite for Gulf from points andplaces located outside the State of Texas.The parties stipulated, and we find, that Nayloris a Texas corporation with its principal office andplace of business located in Pasadena, Texas, whereit is engaged in the building construction industryin the performance of maintenance and repair workfor industries and municipalities. Under a subcon-tract from S.I.P. Engineering, Inc., Naylor is cur-rently working on Gulfs Port Arthur, Texas, refin-ery dredging a wastewater treatment pond. In con-nection therewith Naylor is also constructing a14,000-foot, 8-inch polyethylene pipeline to carrythe discharge from the dredging operations. Thiscontract is valued in excess of $1 million. Duringthe 12 months preceding the hearing, Naylor pur-chased goods and materials valued in excess of$50,000 which were shipped from points and placeslocated outside the State of Texas.Accordingly, we find that the Employers are en-gaged in commerce within the meaning of Section2(6) and (7) of the Act and that it will effectuatethe purposes of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that Pipefit-ters is a labor organization within the meaning ofSection 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeOn June 15, 1982, Gulf awarded a general con-tract for the improvement of wastewater facilitiesin its Port Arthur, Texas, refinery to S.I.P. Engi-neering. This award was partially based on S.I.P.Engineering's subcontracting part of that work, thedredging of a surface drainage collection basinknown as Separator No. 2, to Naylor. This dredg-ing involved the removal of settled solids by cut-501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDting the settlement with a floating barge and pump-ing the stirred solids through a temporary dredgedischarge line to a designated disposal area ap-proximately 14,000 feet away. The discharge linewas to consist of fused 40-foot sections of 8-inchpolyethylene pipe, assembled by manually placingthe ends of sections into a butt-fusion machinewhich heated the ends to fuse them together.Naylor previously had performed similar dredg-ing operations at the refinery which required fabri-cating and laying up to 8,000 feet of polyethylenepipe. Naylor had also done similar work for othercompanies in the area, and had done field researchfor the manufacturer of the pipe in the develop-ment and refinement of the butt-fusion process. Atall times Naylor had assigned the work of joining,welding, carrying, and laying this pipe to its unre-presented employees. Prior to this proceeding Pipe-fitters had never disputed this assignment.Naylor began work on the dredging of SeparatorNo. 2 in July 1982. On a Friday at the end of July,Little, business agent for Pipefitters, called Sey-mour, a senior buyer for S.I.P. Engineering. Ac-cording to Seymour's uncontradicted testimony,Little asked him to look into the work being doneby Naylor at the refinery. Seymour told Little hewould get back to him. On the following Wednes-day, Little called again, and Seymour told him thelaying of the dredge discharge line was subcon-tracted to Naylor, and S.I.P. Engineering wantedNaylor to do the work. Little responded that he"felt that it was pipe fitters' work and that hewould have to put a stop to it." According to Sey-mour, Little further stated he "realized Naylor hasbeen doing work in here before, like laying two,three, 400 feet of pipe. He said that was okay, butthis 11,000 feet was too much."On August 4, Little called Breaux, Gulfs vicepresident of industrial relations. According toBreaux, Little said the pipeline was "going to beabout two miles, and that they had no problemswith Naylor in the past laying small amounts ofline from tanks over the dike and that sort of thing,but in this particular case, since it was such a longdistance of line that was being laid, he felt like itwas work that his membership should be doing."The next morning Breaux told Little the contracthad been given to S.I.P. Engineering and in turn toNaylor, so it was Naylor's business. Little respond-ed that "if the situation could not be corrected,that they would have to put up a picket line onsome of our gates."On Friday, August 6, Pipefitters established apicket line at Gate No. 32 and Gate No. 49 ofGulfs refinery, gates which Little testified he un-derstood Naylor's employees were authorized touse. Cassidy, a labor relations assistant for Gulf,testified he went to Gate No. 32, where he metLittle and asked him what the dispute concerned.According to Cassidy, Little responded thatNaylor was laying plastic pipe throughout the re-finery, that "if it was only a few feet of pipe goingfrom maybe a conduit to a tank or so, it wouldn'tbe any problem," but that "they are laying about amile of pipe within the refinery, and that was pipefitter work." Little went on to say that his "localhas done that work before," and concluded theconversation by saying that "this was Local 195work." The pickets carried. signs reading "PIPE-FITTERS LOCAL 195 PROTESTS NAYLORNO CONTRACT." However, Little admitted thatat no time did he ask Naylor to sign a contract, so-licit employees to join Pipefitters, distribute organi-zational literature, or make inquiries as to thewages and working conditions of Naylor employ-ees. As a result of the picketing, Naylor's employ-ees and employees of other contractors did notreport to work. The picketing continued, but onlyat Gate No. 32, until Thursday afternoon, August12. Thereafter, all employees returned to work. Atthe time of the hearing, approximately 5 percent ofthe dredging operation was complete, and approxi-mately 90 percent of the plastic pipe was in place.B. The Work in DisputeThe parties stipulated,' and we find, that thework in dispute is the joining, welding, carrying,and laying of 8-inch polyethylene pipe from awastewater treatment pond for a distance of ap-proximately 14,000 feet at the Gulf Oil Refinery inPort Arthur, Texas, which work is currently beingperformed by the employees of Naylor Industries,Inc.C. Contentions of the PartiesPipefitters contends that there is no reasonablecause to believe that it has violated Section8(b)(4)(D) and that, therefore, the dispute is notproperly before the Board and the notice of hear-ing should be quashed.2It further asserts that thereis no jurisdictional dispute between it and anygroup of employees employed by Gulf or Naylor.' Pipefitters took the position that there was no jurisdictional disputeinvolved, but that, if there were a jurisdictional dispute, the above de-scription of the work involved would be accurate.' On August 18,. 1982, Pipefitters filed with the Regional Director ·motion to quash the 10(k) notice of hearing. On August 19, 1982, the Re-gional Director denied the motion without prejudice to refiling either atthe hearing with the Hearing Officer for referral to the Board for rulingor with the Board following close of the hearing and transfer of the pro-ceeding to the Board. Prior to the close of the hearing, Pipefitters orallyrenewed the motion with the Hearing Officer, who referred it to theBoard for ruling. In view of our decision herein, we hereby deny themotion to quash.502 PLUMBERS, LOCAL 195Rather, it contends that the picketing was directedsolely at Naylor for the purpose of protesting sub-standard wages and benefits provided by Naylor toits employees or at most for the purpose of obtain-ing Naylor's signature on a collective-bargainingagreement with it.Gulf contends that the dispute is properly beforethe Board. It contends that there is reasonablecause to believe that Section 8(bX4XD) has beenviolated, arguing that the evidence shows thatPipefitters picketed Naylor in order to force thereassignment of work from Naylor's employees tomembers of Pipefitters. It also contends that Gulf,S.I.P. Engineering, and Naylor are not parties to,or bound by, any proceeding which would consti-tute an agreed-upon method for the voluntary ad-justment of the dispute. Gulf further contends thatthe Board should award the work in dispute to theunrepresented employees of Naylor based on thelack of any certifications or collective-bargainingagreements covering the work in dispute and onthe factors of employer preference and past prac-tice, relative skills, and efficiency and economy ofoperations.Kruger, vice president of Naylor's industrialgroup and its representative at the hearing, testifiedthat Naylor preferred to use its own employeesbased on past practice, relative skills, and efficiencyand economy of operations.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4XD) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As noted above, when Seymour told Little thatS.I.P. Engineering wanted Naylor to do the work,Little responded that he "felt that it was pipe fit-ters' work and that he would have to put a stop toit." On August 4, when Breaux told Little that itwas Naylor's business, Little responded that "if thesituation could not be corrected, that they wouldhave to put up a picket line on some of our gates."On August 6, the first day of picketing, Little toldCassidy that the dispute concerned the laying ofplastic pipe, and "that was pipe fitter work." FromAugust 6 until August 12, pipefitters picketed thegate Naylor's employees used with signs stating"PIPEFITTERS LOCAL 195 PROTESTSNAYLOR NO CONTRACT," thereby causing acessation of work by both Naylor employees andemployees of other contractors on those days. Aspreviously indicated, Pipefitters contends that thepicketing was solely for an informational or atmost recognitional objective. As noted above, inhis conversations with Seymour, Breaux, and Cas-sidy, Little claimed the work for employees repre-sented by Pipefitters. Further, Pipefitters engagedin picketing at Gulfs gates from August 6 toAugust 12, 1982. Although the picket signs re-ferred to the lack of a contract between Naylorand Pipefitters, there is nothing in the record tosupport a finding that the picketing had solely aninformational or recognitional objective, particular-ly since Little admitted that Pipefitters at no timeasked Naylor to sign a contract, solicited employ-ees to join Pipefitters, distributed organizational lit-erature, or made inquiries as to the wages andworking conditions of Naylor employees.3Further-more, both before and after picketing began Littlemade claims for the disputed work on behalf ofemployees represented by Pipefitters. Thus, wefind there exists reasonable cause to believe that anobject of the picketing by Pipefitters was to forceand require Gulf, S.I.P. Engineering, or Naylor toassign the disputed work to employees representedby Pipefitters. Based on the foregoing, and on therecord as 'a whole, we find that reasonable causeexists to believe that a violation of Section8(bX4XD) has occurred.No party contends, and the record discloses noevidence showing, that an agreed-upon method forthe voluntary adjustment of this dispute exists towhich all parties are bound. Accordingly, we findthat the dispute is properly before the Board fordetermination under Section 10(k) of the Act.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.4TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case."The following factors are relevant in making thedetermination of the dispute before us:1. Certifications and collective-bargainingagreementsPipefitters has not been certified by the Board asthe collective-bargaining representative for a unitEssex County Building and Construction Trades Council and its Con-stituent Members et al (Index Construction Corporation), 243 NLRB 249,252 (1979).' N.LR.B. v. Radio A Television Broadcast Engineers Union. Local1212. International Brotherhood of Electrical Workers AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573, 586 (1961).' International Association of Machinists Lodge Na 1743, AFL-CIO (J.A. Jones Construction Company), 135 NLRB 1402 (1962).503 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Naylor's employees. Naylor has no employeesrepresented by Pipefitters and has never had a col-lective-bargaining agreement with it. At the hear-ing, Little testified that a company known simplyas "S.I.P." is signatory to a national contract withPipefitters, and that such contract contains a clausestating "they are not to sub out work to a non-union contractor." However, Pipefitters did notproduce a copy of this agreement.6Furthermore,Seymour testified that he knew of no collective-bargaining agreement between Pipefitters andS.I.P. Engineering. Finally, there is no evidence ofany other collective-bargaining agreement betweenPipefitters and any of the parties herein requiringthe work be assigned to employees represented byit. Accordingly, we find that the factors of certifi-cations and collective-bargaining agreements arenot helpful in our determination.2. Employer preference and past practiceNaylor, through the testimony of Kruger at thehearing, expressed its preference that the disputedwork continue to be performed by its unrepresent-ed employees. Gulf, at the hearing through the tes-timony of Superintendent of Field ConstructionJames and in its brief, stated that it awarded itscontract to S.I.P. Engineering based specifically inpart on S.I.P. Engineering's subcontracting thedredging work to Naylor, and expressed its prefer-ence that the disputed work continue to be per-formed by Naylor's unrepresented employees. Al-though S.I.P. Engineering did not formally appearat the hearing or file a brief, its senior buyer, Sey-mour, testified that S.I.P. Engineering prefers thatthe disputed work continue to be performed byNaylor's unrepresented employees. While we donot afford controlling weight to this factor, we findthat it tends to favor an award of the disputedwork to the unrepresented employees of Naylor.Naylor's consistent practice since it began fabri-cating and laying polyethylene pipe in connectionwith dredging work has been to assign the joining,welding, carrying, and laying of 8-inch polyethyl-ene pipe to its unrepresented employees. Naylorhas done this both in prior projects for Gulf and inother projects in the area. Pipefitters presented noevidence of instances in which employees repre-sented by it were assigned such work. We there-fore find that the factor of employer past practicefavors an award of the work in dispute to the unre-presented employees of Naylor.' We further find that Pipefitters did not establish that "S.I.P." is thesme entity as S.I.P. Engineering. In this regard, we note that the recordrefers to "S.I.P., Inc.," end "S.I.P. Construction Company," a well uS.I.P. Engineering, as apparently eparate entities.3. Relative skills and efficiency and economyof operationsThe record reveals that Naylor has a comple-ment of longtime employees who are familiar withthe type of work Naylor performs and are availa-ble on call. The record further shows that they arequalified to do the disputed work and have done soin a safe and workmanlike manner. Furthermore, itis uncontested that Naylor's employees are able to,and do, interchange job classifications, and that em-ployees represented by Pipefitters would not havethe same flexibility. Pipefitters presented no evi-dence that employees represented by it could per-form the work in dispute more efficiently or eco-nomically. We find,. therefore, that the factors ofrelative skills and efficiency and economy of oper-ations favor an award of the work in dispute to theunrepresented employees of Naylor.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that the unrepresented employees of Naylorare entitled to perform the work in dispute. Wereach this conclusion based on the facts that Nay-lor's assignment of the disputed work to its em-ployees is consistent with its preference as well asthe preference of Gulf and S.I.P. Engineering; thatNaylor consistently has assigned such work to itsunrepresented employees in the past and has beensatisfied with their performance; that the unrepre-sented employees of Naylor possess the requisiteskills to perform the work; and that such an awardwill result in greater efficiency and economy of op-erations. We shall therefore determine the disputebefore us by awarding the work involved to theunrepresented employees of Naylor. Our presentdetermination is limited to the particular disputewhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing factors and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. The unrepresented employees of Naylor In-dustries, Inc., are entitled to perform the joining,welding, carrying, and laying of 8-inch polyethyl-ene pipe from a wastewater treatment pond for adistance of approximately 14,000 feet at the GulfOil Refinery in Port Arthur, Texas.2. United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada, AFL-CIO,504 PLUMBERS, LOCAL 195 505Local 195, is not entitled by means proscribed by and Pipe Fitting Industry of the United States andSection 8(bX4XD) of the Act to force or require Canada, AFL-CIO, Local 195, shall notify the Re-Naylor Industries, Inc., S.I.P. Engineering, Inc., or gional Director for Region 23, in writing, whetherGulf Oil Corporation to assign the disputed work or not it will refrain from forcing or requiringto employees represented by that labor organiza- Naylor Industries, Inc., S.I.P. Engineering, Inc., ortion. Gulf Oil Corporation, by means proscribed by Sec-3. Within 10 days from the date of this Decision tion 8(b)(4)(D) of the Act, to assign the disputedand Determination of Dispute, United Association work in a manner inconsistent with the above de-of Journeymen and Apprentices of the Plumbing termination.